Letton, J.,
dissenting, in part.
I am unable to concur in the doctrine set forth in the eighth paragraph of the syllabus. To hold that this court *16has the right or the power arbitrarily to assume that the cost of excavating the. cut-off channel is a proper deduction to be made from the special assessment of benefits made by the proper officers of the district, and has jurisdiction to offset the same against the sum assessed, is, in my judgment, opposed to every authority upon the subject, and is unauthorized by law. No authority has been presented by the appellant or in the opinion to sustain such an offset, and every authority I have been able to find is directly against it. “In the absence of specific statutory provision, no set-off can be allowed.” 1 Page and Jones, Taxation by Local and Special Assessments,, sec. 73, citing many cases. The question is fully discussed in Hedge v. City of Des Moines, 141 Ia. 4.
The statute requires the engineer, in the first place, to make an estimate of the benefits sustained, and provides for the filing of objections before the board of supervisors, to the assessments stated in his report; that a hearing shall be had upon such objections, and if the board finds, the “assessment of benefits to the1 lands and other property to be in any respect inequitable, either less than or in excess of the benefits accruing to the lands and property from the drainage improvements, or in any particular unfair or unjust, they shall so order, and they shall thereupon so amend, adjust and equalize the classification and benefits as may appear fáir, just and equitable to them.” Rev. St. 1913, sec. 1822. An appeal may be taken to the district court, which '.'shall hear and determine all such objections in a summary manner as a case in equity, and shall increase or reduce the amount of benefit on any tract where the same may be required in order to malee the apportionment equitable.” Section 1824. Section 1816 of the same statute gives the district the right to acquire “any real estate, easement or franchise” necessary for right of way, and provides that damages shall be paid. It was settled in the early history of this state that county, commissioners or other boards with special powers granted by statute could exercise no powers not specifically granted to them or incidentally necessary to carry them into ef*17feet (McCann v. Otoe County, 9 Neb. 324; Lancaster County v. Green, 54 Neb. 98) ; and it is equally well settled that upon appeal from such tribunals neither the district court nor the supreme court is vested with any greater or wider jurisdiction than that conferred on the original tribunal. Blaine County v. Brewster, 32 Neb. 264, cited in the opinion, is not authority for the holding, but, on the contrary, supports the view taken by the writer. In that case the county had taken the bridge, but proper proceedings had been taken under the statute to ascertain the damages by the appointment of an appraiser, and an award was made which the county refused to pay, but the courts on appeal enforced.
Appellant argues that this is an equity case, and that a court of equity having obtained jurisdiction will retain it for all purposes; but this is a mistake. While under the statute the procedure on appeal follows the method in courts of equity,- the whole proceeding is purely statutory,, and neither the district court nor this court has any greater powers than the board of supervisors of the drainage district.
If the original estimate of the engineer or the findings of the board of supervisors had shown that the benefits to-the road-bed, etc., derived by the railroad company by reason of the excavations made by it which had been taken and used by the district amounted to a definite sum, and that the total benefits to its property within the district by reason of the general scheme of drainage had amounted to a greater sum, an assessment derived by deducting the partial benefits caused by the excavations, from the total benefits derived from the general scheme would show the actual benefits derived, but there is no evidence in the record upon which such an assessment can be predicated. The testimony of the engineer for the district is that the benefits to the whole nine miles of road amount to a definite sum, and there is no proof as to the -monetary value of the benefits arising from the construction of the short cut-offs.
*18For these reasons, I cannot agree to the proposition embraced in the eighth paragraph of the syllabus or that portion of the opinión, upon which it is based.